Citation Nr: 0900243	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-19 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had service from June 1980 to September 1980. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The veteran's lumbar strain disability is primarily 
manifested by pain on the extremes of extension without 
evidence of muscles spasm, guarding, abnormal gait or 
abnormal spinal contour.


CONCLUSION OF LAW

The criteria for an initial disability evaluation greater 
than 10 percent for a lumbar strain disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the veteran's claims file, which includes her 
multiple contentions, as well as service treatment records, 
and both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The veteran bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of her claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that her claim was awarded with an 
effective date of October 11, 2006, the date of her claim, 
and a 10 percent rating was assigned.  She was provided 
notice how to appeal that decision, and she did so.  She was 
provided a statement of the case that advised her of the 
applicable law and criteria required for a higher rating and 
she demonstrated her actual knowledge of what was required to 
substantiate a higher rating in her argument included on his 
Substantive Appeal.  Furthermore, she was provided pre-
adjudicatory notice that she would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, and she was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the veteran what was necessary to 
substantiate her claims, and as such, that she had a 
meaningful opportunity to participate in the adjudication of 
her claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained both service treatment records and private treatment 
records, afforded the veteran examinations, obtained medical 
opinions as to the etiology of her disabilities, and assisted 
the veteran in obtaining evidence.  

In a December 2008 Informal Hearing Presentation, the 
veteran's representative argued that the claim should be 
remanded in order to afford the veteran another VA 
examination because the examinations of record did not 
adequately consider functional loss due to pain.  As will be 
discussed in further detail within, the Board finds that the 
examinations were adequate and the examiners noted the range 
of motion and specifically commented on the effect of 
repetitive motion on the range of motion, noting no 
additional .  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file, and the veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Law and Regulations

The veteran maintains that she is entitled to an initial 
disability rating greater than 10 percent for her service-
connected lumbar strain.  In that regard, disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disorders of the spine may be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  
38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine a 10 percent evaluation is appropriate where there 
is forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
appropriate for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent evaluation is appropriate for 
favorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire thoracolumbar spine.  A100 percent evaluation 
is appropriate for unfavorable ankylosis of the entire spine.  
Note (1) requires an evaluation of any associated objective 
neurological abnormalities, including, but not limited to, 
bowel, or bladder impairment, separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5237.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  
38 C.F.R. § 4.71a, DC 5235-43, Note (2).

Discussion

In the March 2007 rating decision, the RO granted service 
connection and assigned an initial 10 percent evaluation for 
residuals of a back injury, effective from October 11, 2006, 
the date of receipt of the veteran's claim for service 
connection.  In granting service connection, the RO noted the 
veteran's in-service injury of her back, when she fell during 
a drill.  

The veteran's back disability is currently rated under 38 
C.F.R. § 4.71a, DC 5237, the diagnostic code for lumbar 
strain.  In determining whether the next higher 20 percent 
rating is warranted, the pertinent evidence of record has 
been reviewed and a discussion of such evidence follows.  

The veteran underwent a VA examination in February 2007.  At 
the time of the examination, the veteran reported that she 
injured her back in service, however, had not received 
medical treatment for the injury post discharge from service.  
She also reported that she has had low back pain for the past 
ten years, which occasionally causes her to limp.  The 
veteran stated that she was in school, working toward an 
advanced degree.  She also reported that she does aerobics 
and walks rapidly, for two to four miles per week, for the 
past ten years.  The veteran reported to have bladder 
incontinence for approximately ten years; however, she did 
not report bowel incontinence.        

On physical examination, the veteran's gait was normal and 
she could walk on her heels and her toes.  She did not use an 
assistive brace or device and she was not compromised in 
terms of walking or standing.  Regarding the veteran's 
thoracolumbar spine, she had normal lumbar muscle tone, 
without scoliosis and tenderness to palpitation of the lumbar 
spine.  The veteran's sacroiliac joints and lumbar curve were 
normal.  On neurological examination, her tendon reflexes in 
the knees were 2/4, and 2/4 bilaterally at the ankles.  The 
veteran's sensation to pinprick and vibratory stimulation of 
the legs were normal and straight leg raising sign was 
negative bilaterally.  On range of motion, she could extend 
her back 20 degrees with mild discomfort.  She could flex 80 
degrees.  Her lateral movement to the left was 20 degrees; 25 
degrees to the right.  The veteran's rotary movement to the 
left and right were both to 30 degrees.  

The examiner diagnosed the veteran with chronic lumbar strain 
and noted that x-rays did not demonstrate a compression 
fracture of L2 or any other lumbar vertebra.  The veteran had 
congenital spina bifida occulta L5, which the examiner found 
to be of no clinical significance.  He further stated that 
there was no additional limitation with repetitive movement 
and no additional flare-ups.  Upon examination of the 
veteran's lumbar spine, she showed slight painful motion, 
however, there was no weakness, no excess fatigability, and 
no incoordination.  The examiner found the veteran to have 
some bladder incontinence, opining that it is likely due to 
overflow.    

The veteran underwent a second VA examination in July 2007.  
At the time of the examination, the veteran reported that she 
did not experience daily mechanic low back pain, but 
experienced flare-up pain at 5/10 level of intensity, 
approximately three times per week, which lasted from 12 to 
24 hours.  The veteran complained of bilateral leg 
dysesthesias and paresthesias in a vaguely sciatic radicular 
pattern.  She also indicated that she had experienced bladder 
incontinence symptoms for the past ten years.  The veteran 
denied the use of orthopedic assistive devices and 
medications.  The veteran was currently in school and 
reported having increased low back pain associated with 
prolonged sitting.  She also stated that she was able to 
complete all routine activities of daily living, however, she 
had some increased back pain associated with lifting.

On physical examination, the examiner reported that the 
veteran walked freely and briskly, without antalgic gait.  
Regarding the veteran's thoracolumbar spine, she had normal 
spine curvature and she was without tenderness of the lumbar 
spinous process and bilateral lumbar paravertebral muscles.  
There was tenderness of the bilateral lumbar myofascia; there 
was no spasm.  There was no sacroiliac joint tenderness or 
sciatic notch tenderness present.  On neurological 
examination, the veteran's sensations were intact to light 
touch for all dermatomes of the bilateral lower extremities.  
There is a 3/5 motor weakness of the bilateral EHL muscle 
groups.  The remainder of the muscle groups of the bilateral 
lower extremities showed muscle strength of 5/5.  There was 
no muscle wasting or atrophy present.  Reflexes were 
physiologic and symmetric.  Babinski is negative.  Straight 
leg raising was also negative, both sitting and lying.  On 
range of motion, the examiner noted the assessment was 
conducted using the Deluca criteria.  Forward flexion was 0 
to 90 degrees, both pre and post repetitive motion.  
Extension was 0 to 20 degrees both pre and post repetitive 
motion.  Left lateral flexion was 0 to 30 degrees both pre 
and post repetitive motion.  Right lateral flexion was 0 to 
30 degrees both pre and post repetitive motion.  Left lateral 
rotation was 0 to 30 degrees both pre and post repetitive 
motion.  Right lateral rotation was 0 to 30 degrees both pre 
and post repetitive motion.       

The examiner diagnosed the veteran with lumbar strain and 
transitional L5 vertebra with spina bifida occulta deformity.  
The examiner found the clinical significance to be uncertain.  
He further opined that the veteran otherwise had normal L-
spine series.  Regarding range of motion, the examiner 
determined that the veteran complained of pain on the 
extremes of extension only, and noted that there was no 
apparent weakness, fatigability, or loss of coordination 
during or following three repetitions of range of motion.  

Also of record is a July 2007 Magnetic Resonance Imagining 
(MRI) of the lumbar spine conducted by a private physician.  
Dr. B. H. reported the findings as follows.  The veteran's 
conu terminates at L1 with no gross abnormality seen.  There 
was mild convex right lumbar curvature, which may be 
positional.  Vertebral body height and alignment were 
otherwise preserved.  There was advanced desiccation of the 
L4-L5 disc and disc signal is normal at other levels.  The 
visualized portions of the abdominal aorta demonstrated no 
obvious aneurismal dilatation.  There was mild endplate edema 
at L4-L5.  The physician's overall impressions were as 
follows.  At L4-L5, there was desiccation and a small broad 
based disc bulge, with no significant canal or forminal 
stenosis; at L5-S1, there was a small left posterior disc 
bulge without significant canal or forminal stenosis; there 
was no evidence of neural impingement at any level; and there 
was a mild convex right lumbar curvature, possibly a mild 
scoliosis. 

Given the evidence of record, the Board finds that there is 
no support for an initial disability rating in excess of 10 
percent for the veteran's service-connected lumbar strain 
under DC 5237.  Regarding both the February 2007 and July 
2007 VA examinations, the veteran does not warrant an 
increase in rating based on her limitation of motion, and 
there is no noted ankylosis.  Specifically, forward flexion 
has not been shown to be greater than 30 degrees but not 
greater than 60 degrees.  The February 2007 VA examination 
noted forward flexion to 80 degrees, with no additional 
limitation with repetitive movement and the July 2007 VA 
examination noted forward flexion to 90 degrees, both pre- 
and post-repetitive movement.  In addition, both examinations 
show that the veteran does not have muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour.  On the February 2007 examination, the 
examiner stated that the veteran did not have scoliosis.  
Moreover, on the July 2007 examination, the veteran did not 
have muscle spasms.  While the Board notes that the veteran's 
July 2007 private treatment record indicates that a mild 
convex right lumbar curvature, which the physician indicated 
is possibly a mild scoliosis, on the July 2007 VA 
examination, the examiner diagnosed the veteran with normal 
spinal curvature.  Thus, based on the aforementioned 
evidence, there veteran has not met the schedular 
requirements for an initial 20 percent disability evaluation 
under DC 5237.  Furthermore, the veteran has not been 
diagnosed with degenerative disc disease, therefore a 
discussion of an initial evaluation rating increase under DC 
5243 is not necessary.

In reaching the aforementioned conclusion, the Board has 
considered the overall disability picture demonstrated by the 
record to arrive at the appropriate level of functional 
impairment such to provide for fair compensation in this 
case.  In so doing, the Board has carefully considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the veteran's 
disability is essentially manifested by pain.  Although the 
veteran has shown pain on extremes of extension for range of 
motion, the Board finds that the effects of pain reasonably 
shown to be due to the veteran's service-connected low back 
disorder are, however, already contemplated by the 10 percent 
rating for her lumbar strain.  38 C.F.R. § 4.71a, DC 5237.  
Moreover, there is no objective evidence of further 
dysfunction in the form of atrophy, fatigability, weakness, 
or incoordination.  The VA examiners specifically commented 
that there was no additional loss of motion or additional 
fatigability or loss of coordination after repetitive motion 
testing.  Thus, based upon the evidence of record, there is 
no indication that pain due to the veteran's lumbar strain 
disability causes functional loss greater than that 
contemplated by the 10 percent evaluation assigned effective 
October 11, 2006.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  

The Board has also considered whether a separate evaluation 
is warranted for neurological symptoms associated with the 
veteran's service-connected lumbar strain.  In this regard, 
as discussed above, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurological abnormalities under an appropriate 
diagnostic code.  

With respect to neurological symptoms, during the February 
2007 and July 2007 VA examinations, the veteran reported 
bladder incontinence for the past ten years.  In this regard, 
the Board notes that she is competent to report the symptoms 
she experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
However, despite her neurological complaints, the weight of 
the evidence does not warrant assignment of a separate 
rating.  The February 2007 VA examination indicated that the 
veteran has some bladder incontinence, however, the examiner 
concluded that it was likely due to overflow.  Furthermore, 
the July 2007 VA examiner found that while the veteran has 
some bladder incontinence symptomatology, it is more of a 
urological origin, as opposed to neurological origin.  Thus, 
this absence of documented neurological disability is found 
to be more probative than the veteran's reported complaints.  
Therefore, the Board finds there is no basis to award a 
separate disability rating for a neurological impairment 
associated with the veteran's service-connected lumbar 
strain.  

In sum, there is no support for an initial disability rating 
in excess of 10 percent for the veteran's service-connected 
lumbar strain.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected lumbar strain is denied.   



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


